Court of Appeals
of the State of Georgia
                                               ATLANTA,____________________
                                                        January 16, 2020

The Court of Appeals hereby passes the following order:

A20A0520. EVANS, et al. v. SARGENT.

      On December 6, 2019, Plaintiff/Appellee filed a Suggestion of Bankruptcy,
noting that Appellant Tallapoosa Renewable Green Energy, Inc. has filed a Chapter
11 bankruptcy petition in the United States Bankruptcy Court for the Northern
District of Georgia. It appears from this filing that this appeal is subject to the
automatic bankruptcy stay.


      The appellate courts of this State are constitutionally required to dispose of
every case at the term of court for which it is entered on the courts’ dockets for
hearing or at the next term of court; thus, this Court does not have the power to stay
a case. See 1983 Ga. Const., Art. VI, Sec. IX, Para. II; Boardman v. Brenninkmeijer,
328 Ga. App. 882 (763 SE2d 267) (2014). Accordingly, we REMAND this case to
the trial court to enter a stay pending the resolution of Tallapoosa Renewable Green
Energy, Inc.’s bankruptcy proceedings. Upon the resolution of the bankruptcy
proceedings or the bankruptcy court’s lifting of the automatic stay, Defendants may
re-institute the appeal by filing a new notice of appeal in the trial court within thirty
days of the date of the entry of the order. See DCA Architects v. American Bldg.
Consultants, 203 Ga. App. 598, 598-600 (1) (417 SE2d 386) (1992).
Court of Appeals of the State of Georgia
        C l e r k ’ s               O f f i c e ,
Atlanta,______________________________________
          01/16/2020
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.